The issue here is whether Dillon continued to serve the probationary period after he was injured in the motorcycle accident, not whether his employment status had been diminished or whether his employment was terminated. The majority concludes that the mere passage of one year from the date of the appointment, without any action taken by the mayor to remove Dillon from the position, is all that is required to satisfactorily complete the probationary period. This is not the intent of R.C. 124.27, the charter, or the rules and regulations of the city.
R.C. 124.27 provides that "[a]ll original and promotional appointments * * * shall be for a probationary period, not less than sixty days nor more than one year, to be fixed by the rules of the director * * *." This provision is for the benefit of the appointing power. See State, ex rel. Kelley, v. Hill (1950),88 Ohio App. 219, 44 O.O. 354, 99 N.E.2d 1. The probationary period for sergeant of the police department of the city was fixed at one year by the civil service commission in its meeting of April 7, 1984. This one-year period was determined by the commission to be necessary for the city to assess the abilities, talents, and deficiencies of the person it wishes to hold the position permanently.
After four months of performance, Dillon was injured in an off-duty motorcycle accident. Dillon sustained injuries which prevented him from performing any of the duties of his appointed position for the remainder of the one-year probationary period. During the last eight months, the city had no opportunity to assess Dillon's abilities, talents and deficiencies. In actuality, the city only had one-third of the time the commission considered necessary to dotermine whether he was competent to do the job. To hold, as the majority does, that the probationary period was completed, and to require the city to maintain this employee under the facts of this case, undermines the intent and purpose of the probationary period.
R.C. 124.27 provides that no appointment is final until the employee satisfactorily serves his probationary period. Whether the employee performed satisfactorily or not is immaterial if the employee does not complete the probationary period by serving. From the language of R.C. 124.27 and of the charter of the city, it is apparent that something more than the mere passage of time is required to complete the probationary period.
R.C. 124.27 specifically states that the appointment is final only when the employee has "satisfactorily served his probationary period" (emphasis *Page 21 
added). Section 8.04, Article VIII of the Macedonia Charter further states that "* * * Appointments shall be made for the appropriate probationary period of continuous service, and such appointments shall not be deemed finally made until the appointees have satisfactorily served their probationary period" (emphasis added). This language indicates that some active involvement on the part of Dillon is necessary to complete the probationary period. Since the purpose of the probationary period is to afford the city the opportunity to assess his competency, it follows that he should be actively involved in the discharge of the duties of the position throughout the probationary period. Dillon was not.
In addition, R.C. 124.27 requires the city to communicate with the director its dissatisfaction with Dillon's services before the completion of the probationary period. Subsection 5, Rule VIII of the city's civil service commission rules requires the city to advise the commission of its intent to make Dillon's appointment final or its intent to remove Dillon, at any time during the ten-day period before the end of the probationary period. Thus, the statute, the civil service rule, and the charter refer to a period of time "before the completion of the probationary period." If the employee fails to serve the probationary period, the probationary period does not "end" as contemplated under R.C. 124.27. Further, if the employee completes only four out of a twelve-month probationary period, the "ten-day period before the end of the probationary period" under the civil service rules is never reached. Hence, the need to make a decision either as to finalizing the appointment or removing Dillon was not ripe. Additionally, any notice to that effect would have been premature.
The city has not been fully afforded the requisite opportunity to assess Dillon's competency during the one-year period. The ten-day period before the end of the probationary period has never been reached. Thus, under the civil service rules, the city was not required to advise the commission of its intent to remove Dillon. The city should not be required to maintain Dillon, whose off-duty activities made it impossible for the city to continue to assess his competency, in the appointed position without satisfactorily serving the probationary period. When an appointee, during probation, is unable to further actively participate in the duties of the appointed position, this failure should act to toll the running of the probationary period until such time as the appointee is again able to participate. This would allow the city to consider fully and fairly the appointee's competency, and would protect the appointee from being rejected without being given a full opportunity to demonstrate his competency. The majority's holding requires the city to maintain Dillon, despite the city's lack of a full opportunity to determine if Dillon is a capable employee. Accordingly, under the facts of this case, the probationary period has not been satisfactorily completed.